Citation Nr: 1009066	
Decision Date: 03/10/10    Archive Date: 03/17/10

DOCKET NO.  08-26 471	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the 
Republic of the Philippines


THE ISSUE

Whether the appellant has legal entitlement to United States 
Department of Veterans Affairs (VA) death benefits.


ATTORNEY FOR THE BOARD

W. H. Donnelly, Counsel




INTRODUCTION

The Veteran had qualifying active duty service during World 
War II.  The Veteran died in June 1999.  The appellant is a 
daughter of the Veteran.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a February 2008 administrative 
decision by the Manila, Republic of the Philippines, Regional 
Office (RO) of VA, which found that the appellant was not 
legally entitled to VA death benefits.


FINDINGS OF FACT

1.  The Veteran died in June 1999.

2.  The appellant was born in November 1951, and married at 
age 22 in January 1974.

3.  There is no evidence of record that the appellant was 
permanently incapable of self-support prior to her eighteenth 
birthday.

4.  A claim for VA death benefits was received from the 
appellant in February 2008.


CONCLUSION OF LAW

The criteria for entitlement to VA death benefits as a child 
of a Veteran have not been met.  38 U.S.C.A. §§ 101(4), 1310 
(West 2002 & Supp. 2009); 38 C.F.R. § 3.5, 3.57 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I. VA's Duties to Notify and Assist

VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 
3.159 and 3.326(a).  However, these duties are not applicable 
when the law, and not undisputed facts, is dispositive of the 
issue.  Dela Cruz v. Principi, 15 Vet. App. 143, 149 (2001) 
(neither the duty to assist nor the duty to notify provisions 
are implicated when question is limited to interpretation and 
application of a statute, in the context of legal entitlement 
as a surviving spouse).

II.  Analysis

For purposes of VA death and compensation benefits, a 
"child" is an unmarried person who is (1) under the age of 
eighteen years; or (2) became permanently incapable of self- 
support before turning 18; or (3) is less than 23 years old 
and is enrolled in an approved education or training program.  
38 U.S.C.A. § 101(4)(A); 38 C.F.R. §§ 3.57, 3.1000(d)(2).

The facts are undisputed.  According to her birth 
certificate, the appellant was 56 years old at the time of 
the filing of her claim.  Further, the appellant has 
submitted proof of her marriage in January 1974.  At the time 
of the application, the appellant was older than the maximum 
allowable age for a "child" for VA purposes and was not 
unmarried.  Moreover, there is no evidence or allegation that 
the appellant was incapable of self support prior to her 
eighteenth birthday.  

As a matter of law, the appellant is not a "child" for 
purposes of VA death benefits.  The preponderance of the 
evidence is against the claim; there is no doubt to be 
resolved, and legal entitlement to VA death benefits is not 
warranted.
ORDER

Legal entitlement to VA death benefits is denied.





____________________________________________
RONALD W. SCHOLZ
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


